Chief Justice Paynter:
I fully concur in the elaborate and able dissenting opinion delivered by Judge Hobson, and do not desire to do much more than refer to some of the numerous opinions of this court, which, with the knowledge of their existence, have been disregarded or expressly overruled by its opinion in this case, and also to refer to the interpretation which the- General Assembly and chief' executives of the State have given the‘Constitution on the question involved. It was conceded by counsel for appellant on the -argument, and was not -denied on consideration of the case, nor is it'in the opinion delivered, that if the General Assembly has not the cohstitutional authority to create a contest board composed of State- officer®, or a S-tate board of election commissioners-, to try -a contest as to the State offices and other -conteis-ts, it has- not the constitutional authority to create a c-o-mt-est board -composed of county officers or of county election commissioners t-o try a contest over county office's, as it wou-ld be, -according to the reasoning of the court, conferring judicial powers in ea-ch case on tribunals other than- the courts- of t-he State. The present Constitution -and the Constitution -oS *491850 are the «same with reference to the division of the powers of the State government into legislative, judicial, and executive branches. This court has expressly held that all -contests must be instituted before contest boards, or has recognized the right of contestants to institute proceedings before them, in the following cases-: Wilson v. Hines, 99 Ky., 221 (18 R., 233), 35 S. W., 627, 37 S. W., 148; Major v. Barker, 99 Ky., 305 (18 R., 104), 35 S. W., 543; Banks v. Sergent, 104 Ky., 843 (20 R., 1024), 48 S. W., 149; Creech v. Davis, 21 R., 325, 51 S. W., 428; Sweeney v. Coulter, 109 Ky., 295 (22 R., 885), 58 S. W., 784; Purnell v. Mann, 105 Ky., 87 (20 R., 1146), 50 S. W., 264; Poyntz v. Shackelford, 107 Ky., 546 (21 R., 1323), 54 S. W., 855; Broaddus v. Mason, 95 Ky., 421. (16 R., 38), 25 S. W., 1060; Anderson v. Likens, 104 Ky., 699 (20 R., 1001), 47 S. W., 867; Booe v. Kenner, 105 Ky., 517 (20 R., 1343), 49 S. W., 330; Stine v. Berry, 96 Ky., 63, 27 S. W., 809; Houston v. Steele, 98 Ky., 596 (17 R., 1149), 34 S. W., 6; Leeman v. Hinton, 1 Duv., 38; Com. v. Jones, 10 Bush, 725; Clarke v. Rogers, 81 Ky., 43 (4 R., 929); Batman v. Megowan, 1 Mete., 533. This court, in sixteen opinions, hla-s recognized that the Legislature had -the constitutional authority to create boards of contest. Four of them arose under the Constitution of 1850, and the balance under the present one. Nearly all of those which wer-e delivered under the present Constitution arose before there wlas any controversy over whht was commonly called the “Goebel Election Law.” Judge Lewis delivered the opinion in Anderson v. Likens, and, when delivered, three of the members joining in the majority opinion in th-e present case were then members of the court. The court unanimously -held in that case that the contest could only be instituted before the contest board. It was- thought by the court that the case if Houston v. Steele was misleading, -and, for *50tbe express purpose of letting tbe profession, land litigants know where conteste should originate, it unanimously directed Judge Lewis to write in that, opinion that they could only originate before contest boards. Judge Lewis h'ad retired from the bench when the ease of Booe v. Kenner was passed. upon. As he did not expressly overrule Houston v. Steele in Anderson v. Likens, the court unanimously directed Judge Hobson, in. writing the opinion in Booe v. Kenner, to overrule Houston v. Steele in so far as it was in conflict, with the views of the court; the court expressly holding that a contest could only be instituted before a contest board. The same judges which then composed the court now compose it, with one exception. At the winter term of 1858 the case of Batman v. Megowan was passed upon by this court. Judge Simpson delivering the opinion of the court, said: “The law bias designated the manner in which such questions shall be ascertained and determined. A board is to be constituted, as prescribed by tbe .statute, .to examine tbe poll books, and issue certificates of election. Another board is to be organized, in the case if a contested election, for determining the Contest between the claimants-. Upon this last-mentioned board the law devolves the duty and confers the power -of deciding who is entitled to the office. The courts have nlo right to adjudicate upon these questions, or to decide such -contest. They may by mandamus compel either of thie board's to act when it refuses to do -so without any good reason.” When the case of Taylor v. Beckham 108 Ky., 278, 21 R. (1735), (56 S. W., 177), was before the court, it was thought that Batman v. Megowañ had an important bearing upon tbe question involved as to the conclusiveness- of the action of tbe Legislature. Judge Burnam concurred with the majority of the court, and delivered' a separate concurring *51opinion, in which he gave his reason therefor, and, among other things, said: “Similar questions to that at bar have been before this court in quite a number of oases, beginning with the celebrated oase of Batman v. Megowan, 1 Metc., 583, in which the opinion was written by one of the ablest and most celebrated lawyers' which ever adorned this bench.” Judge Guffy concurred in tde separate opinion delivered by Judge Burnam, saying: “I concur in and adopt the foregoing as my view of the ques tions involved.” In Major v. Barker, supra, Judge DuRelle delivered the opinion of the court, which recognized that it was proper to institute contest proceedings before contest boards. The opinion is not only in conflict with this long line of adjudications, but is disregardful of the interpretation- which the Legislature and executives of the State have given the Constitution since 1850. Besides, it disregards the plain letter of section 153 of the Constitution, which confers upon the General Assembly the power to provide ’by general law “for the trial of contested elections.”
The court seems to desire to justify -its opinion overruling oases by stating that this court overruled) what was known as the “Bank Tax Oases” and the Belknap case. I think it made an unfortunate ¡selection of cases wherein this court had overruled previous opinions. The first Bank Tax opinion was delivered in June, 1895, which was overruled in the spring of 1897, — less than two years after it had been delivered. The former 'opinion was delivered on a question about which there was much controversy, but, in the opinion of the court overruling the case, there was no occasion for it, as the plain provisions of the Constitution and statute made pursuant thereto had not been followed in the first opinion. It relieved certain banks of county and municipal taxation. This court held in the *52opinion overruling it that the" banks were not .entitled to such immunity. The United 'States cincuit court of appeals anid the supreme court of the United States approved the opinion of this coprt overruling its farmer opinion. In the Belknap case the court was' -called upon to construe a provision of the present Constitution. I was opposed to the opinion of the court in the first Bank Tax case, and also to the Belknap oase. W'hen the opinion of the Belknap case was before this court in another case for review, it, in full bench, overruled it. Two judge® dissented. Upon a re-examination of that case the court was convinced that it was in conflict with the plain provisions' of the’ Constitution, and none of the oases which were cited to support the conclusion of the court did so.
The opinion delivered in this case is an unfortunate one, and far-reaching in its consequenaeis and effect. It unsettles the law which had been settled in the State by numerous decisions, ranging over a period of fifty year®, and it is in disregard of the interpretation which every branch of the government has given the Constitution for tlhat period. It is revolutionary in character’. It is such opinions as this that bring-'reproach upo-n courts.
Opinion by Judge G-uffy denying petition of appellee for rehearing.
The reasbns and authorities in the opinion. rendered herein, ^as to the power of the Legislature to appoint .election commissioners, are s'o conclusive-• of the question that I shall not make any response to the petition, in -so far as it assails the opinion on that question. The power of the Legislature to create separate courts -or tribunals, for the sole purpose of trying contested elections, and rendering final judgment therein, its of so much practical and far-reaching importance that I dleem it proper *53to respond to some of appellee’s contentions', and to discuss some of the former decisions of this- court relied on by appellee.
It is the contention of appellee that the constitutionality of the act creating the election board and conferring upon it thle powers in question has been 'decided by this, court and its constitutionality upheld (referring to Purnell v. Mann, supra, and that the constitutionality was again affirmed by this court in the case of Sweeney v. Coulter, supra,, and it is insisted for appellee that numerous cases, have been decided since the adoption of the present Constitution upholding the exercise of judicial power by the contest board. It is also suggested that so many decisions upholding this board of contest should be conclusive of tibe constitutionality of the-board. It is further contended that section 153 of the-Constitution expressly authorized the Legislature to create a board for the trial of contested elections-. Said section reads: “Except as otherwise herein, expressly provided, thie General Assembly shall have power to provide by general law far the manner of voting, for ascertaining the results of elections and making due returns thereof, for issuing certificates nr commissions to all persons entitled thereto, and for-the trial of contested, elections.”
Appellee cites Purnell v. Mann, supra. The question presented for decision in that case was as to the-power of the county commissioners to exercise the authority conferred upon them by the State commissioners. That question, of course, involved the question of the power of the State commissioners to make the appointment. It is true that the court seem® to have held the entire act constitutional. But courts do not feel bound by decisions or opinions on questions not before the court at the time for-*54decision. The opinion in the ease does decide that the act authorizing the State commissioners to appoint county commissioners is constitutional, and it thus became certain that they were executive officers; and, this being' true, it may well be argued that they could not exercise judicial powfer because forbidden by sections 27 and 28 of the Constitution, which sections are as follows:
“See. 27. The powers of the government of the Commonwealth of Kentucky shall be divided into three distinct departments, and each of them be confined to ,a separate body of magistracy, to wit: Those wlhidh are legislative, to one; those which are executive, to another; and those which are judicial, to another.
“Sec. 28. No person, or collection of persons, being of one of those departments, shall exercise any power properly belonging to either of the others, except in the instances hereinafter expressly directed or permitted.”
It is a familiar rule of law that part of an act of the Legislature may be held valid and the residue invalid. It might be conceded, but I do not concede it, that all the powers attempted to be conferred by the act in question were valid except the power to try contested elections, and still the judgment appealed from might properly be held void because the board had no power to try and determine the contest. We deem it not improper to remlark that the decision in the case, supra, was by a 'divided court, three of the judges dissenting. It is, however, urged for appellee that, under the former Constitution certain executive officers were authorized to hear and determine contested elections, and that the validity of the same was never questioned, and the former Constitution 'had the same provisions as now appear in sections 27 and 28 of the present Constitution. It must, however, be remembered that the *55validity of the aot was never called in question, at least not directly denied, in any proceeding. Wé call to mind but one contested case t)hat ever came before the board under the former Constitution, viz., the Cochran-Jones case. It may be that this court recognized the validity of the act in discussing the case of Com. v. Jomes-, 10 Buish, 725. The board 'had decided that Jones was ineligible to the office of clerk of the court of appeals because he had accepted a challenge to fight a duel, -and therefore declared the office vacant. Jonies continued to discharge the duties of the office, and was indicted for usurpation. The court, as 1 understand the decision, had but one question before it for decision; viz., did the board have authority to hear -and determine whether Jones had violated the law against dueling, and, if he had done so, to adjudge him not entitled to the office? The court held that tire board had no such authority, and Jones continued to hold the office. No other question was involved in the decision of the board, and no other question could be involved in the decision. 'The -opinion expressed by the court in discussing this question is entitled to much respect, but is no authority.
Attention is also called to the fact that since the adoption of the' present 'Constitution the Legislature enacted the same or a similar law, and that its validity reimiained unquestioned. It is true that such a law was enacted, and one contested election case tried by it. The question of its constitutionality was not raised before the board nor was the case or question before any co-urt. It may, however, be safely said that some lawyers questioned the constitutionality of the act during the pendency of that contest. The contestant failed, and the successful candidate resigned the office; hence 'there was no reason' for an appeal to the courts.
*56The opinion in Poyntz v. Shackelford (Ky.) 54 S. W., 855, does mot affect the question under consideration. After the commissioners had issued certificates''of election to the State officers, including appellant, who had received'the greatest number of votes according to the returns, two 'Of the commissioners, Messrs. Pryor and Ellis, resigned, and Boyntz appointed Judge Fulton, and he and Pulton appointed Mr. Yonts to fill the vacancy. Gov. Taylor also .appointed Messrs. Maekoy and Cochran. Boyntz brought .suit to enjoin Shackelford from administering the oath of office, etc., to Cochran 'and Maekoy. The circuit judge granted the injunction, and in the same ordter dissolved it, and Po.ytatz applied to a judge .of this court to reinstate the same. By consent of the judges, the motion was heard by the whole court as a court. Two questions only were presented for decision, and only two were decided', viz.: Had there been an injunction granted and dissolved? or, in other word's, was the action of the circuit judge such as to present -a case for reinstatement of an injunction? The court in a majority opinion decided in favor of Boyntz, which decision has, however, been overruled in a later opinion by a majority of the court. The other question was as to whether the appointing power vested in the governor or in Boyntz, and the Court decided that question in favor of Boyntz.
The case of Sweeney v. Coulter, supra, is also cited. The principal question discussed in the opinion was the right of appellant to dismiss his appeal without prejudice. The judgment in that case had been rendered at the same term of the circuit court that the judgment in the case at bar was rendered. (Sweeney appealed, land supersedted the judgment. Soon thereafter appellee, Coulter, procured a copy of the record, and filed it in the *57clerk’s office of this court, and soon afterwards moved to affirm as a delay case, and appellant moved to dismiss the appeal without prejudice. The court refused to sustain either motion, but finally advanced the case, and decided that appellee was entitled to have the case tried, and that appellant could not dismiss the appeal without prejudice. The judgment appealed from was affirmed. The question of the constitutional power of the board to hear and determine the contest does not seem to have been discussed at length. The court, however, assumed that this court in Purnell v. Mann had decided that the commissioners could lawfully hear and decide the contest. So it may be taken that this icourt, by a bare majority, did hold' that act to be valid in a case where and when it was directly in issue. The decision, supra, was rendered October, 1900. If the decision was not a correct exposition of the law at the time, we are unable to perceive any good reason why it should be adhered to.
Courts sometimes refuse to overrule a former decision for the reason that contracts had been made upon the faith theréof, and that all persons had a right to rely upon the soundness of such opinion, and had parted with valuable rights upon the faith of such decision. But no isuch reason exists in this case. The appellee, had selected the-board in question, or the tribunal, to try hi® contest,, months before the rendition of the 'opinion in Sweeney v. Coluter. The board had decided in his favor, and he had obtained the judgment appealed from, before the rendition of said opinion. No other case will be affected by the decision in this case. The board no longer exists; hence no other case can arise involving the question now before us,, at least not while the present law remains in force.
If a majority of this oourt believe that the appellant' *58in Sweeney v. Coulter was wrongfully deprived of an office, and if we also believe that the appellant in this case was elected to the office in contest, and that- the board of contest had no constitutional right to try and decide the contest, ought we to affirm the judgment .simply because of former decisions of this court? We think not.
It is further argued for appellee that since the adoption of the present Constitution this court has recognized the validity of the act in respect to county contest boards, and; several oases cited. It will be seen by examination of the Acts of 1891-’93 that the county contest board was to be composed of the county judge and the two. justices of the peace residing nearest the court house; but if any of said persons were absent from the county, or could not properly act, then the vacancy should be filled by the county clerk. It is further provided that iif either party shall make affidavit, etc., as to either or both of the justices, to-the effect that they will not give fair and- impartial trial, then the board shall be filled by other justice's.. An appeal from the decision was allowed to the circuit court, and thence to this court. It will be seen that primarily the members of the county board are all judicial officers, except in a contingency the county clerk 'might become a member, Several oases of contested elections from different counties have reached this court by appeal within the last few years. No question as 'to the jurisdiction of the county boards was ever raised in this court, nor ever decided by this court, siuce 1891. If t’he parties to the contest failed to object at the time to the jurisdiction of the ■county board, it may well be doubted whether such objections would have been considered on appeal. Moreover, as the county board was primarily to be composed of judicial officers elected by the people of the county, and a *59right to appeal from the decision given, it 'became a matter o'f little importance whether the board! was constitutionally created or not. The act creating county boards of contest was not in violation of the former Constitution, except in so far as it imposed duties upon the county clerk, and, as that part only became effective in a contingency, that question was of little concern; hence never 'objected to, so far as we are .advised. Moreover, under the former Constitution, the Legislature, by article’ 4, sec. 1, was authorized to establish courts (inferior to the supreme court) in their discretion and without limit.
It is further, contended for appellee that section 15S of the Constitution authorized the Legislature to create the contest board and confer the power in question. The section reads, as follows: “Except as otherwise herein expressly provided, the General Assembly shall have power to provide by general law for the manner of voting, for ascertaining the result of elections and making due returns thereof, for issuing certificates or commissions to all persons entitled thereto, and for the trial of contested elections.” Mr. Bouvier's definition of “court” is, “A body in the government to which the .public administration of justice is delegated.” One definition given in Mr. Webster’s International Dictionary is, “A tribunal 'established for the administration of justice.” We do not think that ■the section, supra, sustains the contention of appellee. It is. clear that the commissioners, sitting as a board of contest are a court, if anything, invested with original, supreme, and final power to adjudicate and determine judicial rights and privileges of the utmost importance to the parties to the contest, and also to the public. We can not believe that the framers of the organic law ever intended to invest the Legislature with such power, and we *60.are sure that no such intention is -clearly expressed', nor can it be fairly implied from the language used. It will be seen that the section provides that the Legislature may provide for the manner of voting, etc., naming several things, and concluding with the words, “and for the trial of contested elections.” Evidently the last part o'f the section should be read as if the word “manner” followed the word “and.” It is manifest that the intent and meaning of the section is that the Legislature should have the power to prescribe the manner of proceeding to obtain a decision in such cases in some of the courts established' by the Constitution. The section seems to recognize that .some constitutional provisions had been cr would be adopted touching the subjects mentioned in said .section 158; hence it follows that the authority conferred by section 153 is subject to the other provisions of the Constitution.
Section 109 of the Constitution provides that “the judicial power of the Commonwealth, both as to matters of,law .and equity, shall be vested in the senate when sitting as a court of impeachment,, and one supreme, court (to be styled the court of appeals), and tbie courts established by this Constitution.” Section 135 reads: “No courts, save those provided for in this Constitution, shall be established.” Section 110 refers again to the court of appeals, and provides for the election of its judges. 'Section. 125 establishes •a circuit court for each county. Section 139 established quarterly courts. 'Section 140 created county courts, and sections 142 and 143 provided for justice and police courts, and section 144 provided for fiscal courts. It will be seen that the Constitution has established a number of courts, naming them., and section 135 prohibits the establishment of any courts not provided for by the Constitution.
It is clear to ms that the board of contest under con*61sideration, if anything, is a court, under any definition of a “court” that can be given or imagined. Not only so, but it is a supreme court. It has greater power in regard to some of the most vital and important questions than the court of appeals. It has been given original jurisdiction to hear and determine a. contest as to the right to hold all the important offices of the State except governor and lieutenant governor, and no appeal can be taken from its decisions. It might determine that a judge or judges of this court who had been upon the face of the returns elected, and who held the certificate thereof and commission, should not hold the office, and (adjudge another entitled thereto, and such decision would be final and conclusive.
It has been suggested that precinct officers of election exercised judicial power. It is true that they hold the election, but the Constitution prescribes the qualification Of voters. It necessarily follows that the officers must, in a summary way, determine whether the person offering to vote has the prescribed qualifications. So a sheriff in taking ia replevy or bail bond must determine the sufficiency of the surety, and thereby the rights of the party are determined. The same may be ©aid! of the clerk of a court in respect to many of his duties. The duties of the election officers are quite similar to those above named.
The power of the Legislature to create or provide for State officers is to be found in section 93. The first of that section provides for the election of treasurer, auditor, secretary of State, commissioner of agriculture, attorney general, superintendent of public instruction, and register of the land office. The last of the section provides as follows: “Inferior State officers, not specially provided for in this Constitution, may be appointed or elected in such *62manner as may be prescribed by law for a -term not exceeding four years, and until their successors are appointed or elected and qualified.” Thus it will be seen that only inferior State officers can be created. The contest, board, as we have already seen, are superior officers, and! their appointment can not be upheld under the authority of the section, supra. . If, however, section 153 gives the Legislature the plenary power contended for by appellee, then, of course, one man might be appointed' with power to appoint all the county officers to hold the elections, and then this same commissioner to receive the returns, count the votes, issue the certificates, and then sit as a contest board or court for the trial of contested elections. It would be strange, indeed, if the framers of the Constitution, after manifesting much desire for the protection of the rights of the people, the purification of elections, and for the en- ’ foreement of the will of the voter expressed at the polls, should invest the Legislature with such an arbitrary power as the contention of appellee implies, and, too, in respect to so important a question as is therein involved. Our opinion is that -so much -of the act in question as attempted to confer power upon the election commissioners to hear and decide contested election cases, is and was unconstitutional and void, and that the attempt to exercise such power was unlawful, and the decision of the' commissioners in the case under consideration was and is null and void and of no effect; and, this being so, the judgment appealed from is erroneous.
But it is said for appellee that, the validity of tihe law having been upheld by this Court, we ought not now to overrule or disregard that decision, amd we are referred to Cooley, Const. Lim., (6th Ed.), p. 64. The quotation reads as follows:' “Mr Cooley, in his work on Constitutional *63Limitations, quoting from Chancellor Kent, says: ‘A solemn decision upon a point of law arising in any given ease becomes an authority in a like case, because it is the highest evidence that we can have of the law applicable on the subject; and, further, where a rule has been ornee deliberately adopted and declared, it ought not to be disturbed, unless by a court of appeal or review, and never by the same court, for the most urgent reasons and upon a olear manifestation of error, and if the practice were otherwise it would leave us ini a perplexing uncertainty as to the law.’ ” We think that the rule announced in the quotation would not be violated by overruling or departing from the decisions relied on by appellee. But, be that as it may, we do not think that this case comes within the rule announced by the learned author. It oan not be said that the decision was solemnly and deliberately adopted, in the sense which the author thinks should be so obligatory. All the decisions in support of the law were rendered by a bare majority of the court, and from the passage of the law in 1898 to Its repeal last year it was vehemently assailed by a large portion of the people and press of the country.
It is proper to remember that the Constitution of 1849-’50 remained in force for more than forty years, and that the Constitution of 1891 made many radical changes; hence it might be reasonably expected that the Legislature, in the hurry and excitement incident to the new order of things, would occasionally enact some laws in conflict with the new Constitution. It may also be observed that this court overruled quite a number of decisions rendered since the 'adoption of the present Constitution other than those cited in the opinion herein. Appellee in his petition cites the *64following cases in support of his contention tflblat this court has frequently sustained the power of the Legislature as contended for by him, to wit: Steele v. Meade; Wilson v. Hines; Strong v. Jones; Banks v. Sergent; Patrick v. Runyon; Creech v. Davis; Smith v. Patton; Anderson v. Likens; Booe v. Kenner; Major v. Barker; Sweeney v. Coulter; Purnell v. Mann; Poyntz v. Shackelford; Broaddus v. Mason.
I. have carefully examined the decisions above referred to, and not one of the contests originated or was tried after the enactment of the election law under consideration, known as the “Goebel Election Law of 1898.” The cases of Sweeney v. Coulter, Purnell v. Mann, and Poyntz v. Shackelford were not appealed from the Contest board, but were tried under the provisions of the election law of 1898, and have heretofore been discussed in this> response.
As before stated herein, the law providing for these Contest boards prior to 1898 provided it should be composed of judicial officer.», with only a bare chance that one of the board might be the county clerk, and it would by no means follow that if such a board was held to be constitutional that such holding would mean or imply that the boards provided for in the act of 1898 would be constitutional. Moreover, in all these appeals from the contesting board to the circuit court, and thence to this court referred to by appellee, no question as to the constitutional power of the Legislature to create and establish isuoh boards was ever questioned or discussed. Hence it necessarily follows that this court has never passed upon the constitutionality of such boards since the adoption of the present Constitution. It therefore follows that the decisions referred to are not at all binding upon this court, for the reason that *65the question here presented was not involved or decided in the cases relied on by appelle'e. It may be further remarked that, inasmuch .as tbe parties to these contests have willingly gone before the county contest boards and submitted their case under a provision of the statute for an appeal to the circuit court, and thence to this court, this court would have had no power to have adjudged the action of ia county board null and. void for the purpose of dismissing the appeal from the circuit Court.
The case of Thompson v. Koch, 98 Ky., 400 (17 R., 941), (33 S. W., 96), wms an appeal from the decision of the circuit court of Jefferson county rendered upon an appeal taken to it from a judgment or order of the license board of the city of Louisville, which, had refused to grant liquor license to an applicant. In that case it appears that the applicant for the license insisted that no 'appeal could be taken from the judgment below to this court; that the board of license was merely advisory, or, at best, a -tribunal with 'special and limited power, and can not in .any sense be deemed a coturt, because the present Constitution prohibits the creating of any 'other courts than those -mentioned in that instrument. This court in response said, in -substance, that there could be no objection- to that character of legislation requiring or granting appeals from the judgments of bo'ards of cities and towns, whether of the one dais®- or the other, where those boards -are vested with the power of determining questions affecting the rights of citizens-. It is further held, in effect, that the power to grant license must be vested in some body connected with the municipal government; and, besides-, this appeal oomes from the circuit -court, and its judgments- are subject to the *66revisory power of this court, unless prohibited; by law. It is further s'aid that an appeal. lies to this count from judgments of circuit courts in all cases other thlan those executed by statute. It will thus be seen that this' court h'as, in effect, decided that, without any regard to the legality of the bodrd or.tribunal of first instance; if an appeal is allowed by law to the circuit court, and if the circuit court tries and decides the matter, an appeal lies therefrom to this court. I do not wish to be understood as intimating that the Legislature, under the present Constitution, could constitutionally establish such county boards as were in existence prior to the law of 1898, but have -deemed it necessary to discuss these questions as indicated, for the purpose of showing the fallacy of appellee’s argument.
A few days since appellee filed a supplemental petition, in which it is suggested that this court, in an opinion delivered by the Chief Justice on the 15th January, 1902, Tousey v. Stites, 23 R., 1738 (66 S. W., 277), upheld the legality of the board in regard to a local option election. The writer of the petition has fallen into an error of fact as well as an error of law. The Chief Justice did not deliver the opinion, but the opinion referred to was delivered by Judge White. There was no reference made to the constitutionality of the election law in question, nor to the legality of the board to try such contested election, either before the board of contest or the circuit court. No such question was considered by the court, nor is it referred to> in the opinion delivered by Judge White. The writer of this opinion, Judge O’Rear and Judge DuRelle were, it is true, present. The sole question involved in the appeal *67was whether the election held in a part oí the Cloverport magisterial district had the effect to authorize the sale of spirituous liquors in the precincts so voting, the entire magisterial district having theretofore voted in favor of prohibition, and the election in dispute having been held within less than three years after prohibition had been voted in the entire magisterial district. The circuit court held that the election was mull and void, and from its judgment Tousey appealed, and this court affirmed the judgment of the circuit court, thereby holding that, after the entire magisterial district had by vote prohibited the sale of intoxicating liquors, a subdivision thereof could not, by a separate vote, authorize such sale within such subdivision; citing Com. v. Bottoms, 22 R., 410 (57 S. W., 493).
For the reasons given in Thompson v. Koch, this court could have taken jurisdiction of the appeal from the circuit court, although it might have been of opinion that the contest board had no original jurisdiction to determine the question involved, the sole question being as to whether a vote could be taken in reference to the subject at all; or, in other words, whether the holding of the said election was not in law a nullity, the case having been appealed to the circuit court, and there tried out, without "any objection as to the means or manner in which a trial was asked. The opinion in -Hughes’ Adm’r v. _ Hardesty, 13 Bush, 366, is conclusive as to this question, and is also applicable to all the cases that have reached this court through the circuit court, referred to by appellee either in his brief or petition. In the case last referred to, the appellee had prosecuted an appeal direct to the circuit court from a judgment of a justice’s court quashing a replevin bond. The case was heard by consent in the circuit court, and the order quashing thfe bond reversed, and *68from that judgment the appellant prosecuted an appeal to this court. This court, in considering the oasé, said: “It is contended that the act of the General Assembly, under which the appeal was prosecuted directly to the circuit court, having been held to be unconstitutional (Jones v. Thompson’s Es’r, 12 Bush, 394), the circuit court had no jurisdiction to reverse the order of the justice’s court quashing the bond. The appellant did not move to dismiss the appeal, or otherwise object to the jurisdiction of the court, but consented to a submission and trial of the case. The case was one of the subject-matters of which the circuit court had jurisdiction, and the objection to the jurisdiction, because the case had been brought directly from the justice’s court to the circuit court instead of being brought there through the quarterly court, was waived by the failure to move to dismiss, and the consent of appellant to a trial by the circuit court.”
It seems to be the contention of appellee that, in the absence Of any statute providing for the trial of contested elections, the courts would, upon proper proceeding, have jurisdiction to hear and determine as to who was entitled to an office in dispute. The parties in the circuit court upon all those appeals having failed to object to the jurisdiction of the circuit court to hear and determine the cases, or to object to the jurisdiction of the contest board from which the appeals were taken, they could not be heard in this court to raise that question, or, in other words, were estopped to raise it for the reason given in the case, supra. It may be further observed that, prior to the passage of the law of 1898, the various contest boards had been composed of officers elected by the people, and in whom the people, courts and litigants had confidence; hence, during the short time since the adoption of *69the present Constitution, neither the attention of the peopie nor of the courts was called to, or had any particular reason to investigate or determine as to, the constitutionality of such boards. It is worthy of note, too, that this court has never unanimously sustained' the constitutionality of any part of the election law of 1898, nor can it be said that the country at large ever adopted as correct the few decisions given sustaining said law. Hence it follows that there is no force in the argument of appellee that the constitutionality of the act in question has ever been admitted so long that it ought to be considered settled, and not disturbed or questioned. The truth is that a large portion of the people and of the press constantly, vociferously, and vehemently demanded a repeal of the law until the same was repealed, and a law enacted giving to the courts exclusive jurisdiction of contested elections.
There is no force in the argument that it was intended-by the framers of the Constitution or the Legislature to keep election contests out of the courts in order to keep political .questions separate from judicial matters, because under the old board, as well as under the new, the great majority of contested cases were or could be appealed to the circuit court, and thence to the court of appeals.
’I think the petition for rehearing should be overruled.